UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 HONDO MINERALS CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-161868 26-1240056 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 10575 North 114th Street, Suite 103 Scottsdale, AZ 85259 (Address of principal executive offices) (480) 334-7758 (Registrant’s Telephone Number) Tycore Ventures, Inc. (Former name or former address, if changed since last report) Copy of all Communications to: Carrillo, Huettel and Zouvas, LLP 3033 Fifth Avenue, Suite 400 San Diego, CA 92103 phone: 619.546.6100 fax: 619.546.6060 Securities to be registered pursuant to Section 12(b) of the Act:None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates:333-161868 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Common Shares, par value $0.001 per share Page - 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered Hondo Minerals Corporation (the “Registrant”) hereby incorporates by reference the description of its common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No. 333-161868), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) on December 9, 2009 (the “Registration Statement”). Item 2.Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Incorporation Incorporated herein by reference to Exhibit 3.1 to our Form S-1/A filed on December 9, 2009. 3.1(a) Certificate of Amendment to Articles of Incorporation Incorporated herein by reference to Exhibit 3.1(a) to our Current Report on Form 8-K filed on March 8, 2011. Subscription Agreement Incorporated herein by reference to Exhibit 10.1 to our Form S-1/A filed on December 9, 2009. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. HONDO MINERALS CORPORATION Date:April 04, 2011
